Citation Nr: 0603721	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling.

3.  Entitlement to service connection for drug dependency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in June 2002, and a 
substantive appeal was received in July 2002.  The veteran 
and his mother testified at a personal hearing at the RO in 
July 2000.  The veteran failed to report for a RO hearing 
scheduled for March 2003.  This matter was previously before 
the Board and was remanded in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this matter was previously remanded by the 
Board in October 2003.  In the October 2003 remand, the Board 
noted that the veteran was incarcerated and that the record 
reflected that the veteran would be incarcerated until June 
2006.  The Board noted that with regard to incarcerated 
veterans, the Court has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non- incarcerated veterans.  See 
Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 
Vet. App. 185 (1995).  While VA does not have the authority 
under 38 U.S.C. § 5711 to require a correctional institution 
to release a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton v. 
Brown, 8 Vet. App. at 191.

It appears that the AMC attempted to comply with the Board's 
previous instructions.  The AMC sent a letter to the veteran 
in December 2004 notifying him that he would be scheduled for 
medical examinations in relation to his claim.  The veteran 
responded in December 2004 by noting that he was incarcerated 
and would like the examinations to be scheduled for "later 
into 2005" as he was "scheduled to get out in early 2005."  
The record then reflects that the veteran did not appear for 
examinations scheduled for him at the Dallas VA Medical 
Center in March 2005.  

The Board acknowledges that the veteran's December 2004 
letter is vague in the sense that it doesn't specifically 
identify the date of his release from incarceration.  
Unfortunately, VA did not attempt to follow up with the 
veteran and determine his actual date of release.  
Nevertheless, the veteran did state in his December 2004 
correspondence that he would not be available for an 
examination until later into the year of 2005.  Therefore, it 
is not clear if the veteran was available to report for the 
examinations in March or if he was still incarcerated.  In 
light of these issues, the Board finds that this matter must 
be remanded to attempt to schedule the veteran for 
appropriate examinations.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should initially contact the 
veteran and determine if he is still 
incarcerated.  The RO should allow for 
appropriate time for response from the 
veteran.

2.  After allowing for appropriate time 
for response from the veteran, the 
veteran should be scheduled for a 
psychiatric examination (if the veteran 
is still incarcerated, then the 
examination should be scheduled at the 
prison by a VA doctor or by a fee basis 
doctor if necessary) to ascertain the 
etiology of any chronic psychiatric 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner's attention is particularly 
directed the March 1983 Medical Board 
report diagnosing the veteran with 
schizophrenia and the subsequent VA and 
private treatment records noting various 
forms of schizophrenia, psychosis, drug 
abuse  and bipolar disorder.  After 
examining the veteran and reviewing the 
claims file, the examiner should respond 
to the following questions:

a)  Does the veteran currently 
suffer from a chronic 
psychiatric disability?  If so, 
what is the diagnosis?

b)  If there is a current 
psychiatric disability, is it 
related to the psychiatric 
disorder diagnosed in service?

c)  If there is a current 
psychiatric disability, is it 
caused by drug or alcohol 
abuse?

d)  If there is a current 
psychiatric disability, does it 
cause or contribute to the 
veteran's drug and/or alcohol 
abuse?

A detailed rationale for all opinions 
expressed should be provided.

3.  The veteran should be scheduled for 
an examination (if the veteran indicates 
that he is still incarcerated, the 
examination should be scheduled at the 
prison by a VA doctor or by a fee basis 
doctor if necessary) to ascertain the 
current severity of the veteran's service 
connected hypertension.  A minimum of 
three blood pressure readings should be 
recorded.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  A 
detailed rationale for all opinions 
expressed should be provided.

4.  The RO should then review the 
expanded record (to include all evidence 
received since the July 2005 supplemental 
statement of the case) and undertake a de 
novo merits analysis of the issue of 
entitlement to service connection for 
psychiatric disability.  The RO should 
also determine if an increased rating for 
hypertension is warranted.  If, and only 
if, service-connection for psychiatric 
disability is established, the RO should 
then determine whether the veteran 
suffers from a drug abuse disability 
secondary to such service-connected 
psychiatric disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


